UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Anita Fitzgibbon,
                                                                     18-CV-3268 (ARR)
                   Plaintiff
                                                                     Opinion & Order
                           — against —
                                                                     Not for electronic or print
 Target Corporation,                                                 publication

                   Defendant.


ROSS, United States District Judge:

        This Court has received the Report and Recommendation on the instant case dated August

21, 2019, from the Honorable Ramon E. Reyes, Jr., United States Magistrate Judge. No objections

have been filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011).

Where no timely objections have been filed, “the district court need only satisfy itself that there is no

clear error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-CV-0371

(LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington ex rel.

Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed the

record, I find no clear error. I therefore adopt the Report and Recommendation, in its entirety, as

the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).

        Accordingly, this action is dismissed with prejudice. The Clerk of Court is directed to close

the case.
SO ORDERED.



                                  _______/s/________________
                                  Allyne R. Ross
                                  United States District Judge

Dated:   September 13, 2019
         Brooklyn, New York




                              2
